Citation Nr: 0610962	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  99-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a disability manifested 
by an abnormal electrocardiogram (EKG).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1976 to June 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating determination 
of the Oakland, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter was previously before the Board in September 2000 
and January 2004.  


FINDING OF FACT

The veteran does not currently have a disability or disease 
manifested by an abnormal EKG.  


CONCLUSION OF LAW

A disability or disease manifested by an abnormal EKG was not 
incurred in or aggravated by service nor may it be presumed 
to have been incurred or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the August 2001, November 2002, and January 
2004 VCAA letters, informed the veteran of the information 
and evidence necessary to substantiate the claim.  The VCAA 
letters also told the veteran what types of evidence VA would 
undertake to obtain and what evidence the veteran was 
responsible for obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The January 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.  Previous letters advised him to identify any 
source of evidence and that VA would assist in requesting 
such evidence, or that he could submit such evidence.  These 
communications served to tell the veteran that he should 
furnish any pertinent evidence in his possession. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the claim of 
service connection for a disability/disease manifested by an 
abnormal electrocardiogram, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.

The veteran was also afforded a VA examination.  He was 
further scheduled for an additional VA examination but failed 
to report for the requested examination.  
When a veteran fails to report for a necessary examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b) (2005).  

In April 2003, the Board requested additional development on 
this issue.  The veteran was scheduled for a VA examination 
on July 11, 2003.  A certified letter with return receipt was 
sent out to notify the veteran of the appointment time, date 
and place, and return receipt was signed and dated on June 
30, 2003.   

The veteran has not submitted any reason for his failure to 
appear at his scheduled July 2003 VA examination.  Therefore, 
further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist the veteran in 
substantiating his claim.  The claim will be considered based 
on the evidence of record.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active 
service during a period of war or after December 31, 1946, 
certain chronic disabilities such as cardiovascular disease, 
including hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

A review of the veteran's service medical records reveals 
that at the time of an October 1983 periodic examination, 
normal findings were reported for the heart and vascular 
systems.  Normal findings for the heart and vascular systems 
were also reported at the time of an August 1993 examination.  
In September 1993, the veteran was seen with complaints of 
costochondrol pain.  A chest X-ray performed in October 1993 
revealed normal findings.  The X-rays revealed no 
abnormalities of the heart.  The infrapulmonary vasculature 
appeared normal.  

A February 1994 EKG was interpreted as normal.  At a 
September 1994 examination, normal findings were again 
reported for the heart and vascular system.  A September 1994 
EKG revealed sinus bradycardia with an otherwise normal EKG.  

At a June 1995 examination, normal findings were again 
reported for the heart and vascular system.  

On a June 1996 occupational health examination form, the 
veteran checked the no box when asked if he had a racing or 
thumping heart or shortness of breath.  

At the time of a June 1996 pulmonary function test, the 
veteran indicated that he had never had heart disease.  

On a September 1997 VA examination, the veteran's heart rate 
was noted to be quite rapid at a rate of 108 when sitting or 
standing.  When recumbent, the pulse dropped to about 88.  
Blood pressure was 120/70 when sitting, 130/90 when 
recumbent, and 120/90 when standing.  The diastolic faded 
very rapidly and was difficult to hear.  An EKG revealed 
normal sinus rhythm.  A possible inferior infarct, age 
undetermined, was also noted.  The EKG was noted to be 
abnormal.  The examiner rendered a diagnosis of abnormal 
electrocardiogram.  

In his September 1998 notice of disagreement, the veteran 
asserted that he could not "maintain a heart rate that was 
acceptable or normal" while in service.  He further reported 
that the VA physician had been unable to get a "proper" 
blood pressure reading.  He also stated that he was found to 
have an abnormal EKG at the time of the September 1997 VA 
examination.  

At the time of a November 2002 VA examination, the veteran 
indicated that he was told that he had had a possible 
inferior wall infarction.  He noted that he nearly passed out 
when undergoing a full exercise treadmill test in 1998.  The 
veteran indicated that the treadmill testing was normal.  He 
noted an increase in his heart rate with exercise.  The 
veteran stated that he was not limited from activities as a 
result of his heart.  He reported that he could not pass the 
physical examination for service as his heart rate would go 
up too high.  

Physical examination revealed that the veteran had a blood 
pressure of 138/72.  A diagnosis of "abnormal EKG not found 
at this time was rendered."  The examiner concluded that the 
veteran did not have any disease at this time manifested by 
an abnormal EKG.

As the foregoing makes clear, the evidence does not support a 
finding that the veteran had disability manifested by an 
abnormal EKG in service or that he currently has such a 
disability.  

While the veteran has reported an abnormal heart rate in 
service, the service medical records do not document a 
disability from a slow heart rate.  The 1994 EKG did document 
bradycardia, which is a slow heart beat.  Pritchett v. 
Derwinski, 2 Vet App 116 (1992).  No disability from this 
condition was ever reported. 

The 1997 EKG was interpreted as suggesting a possible 
myocardial infarction, but EKG's before and after that 
examination have not reproduced the finding.  The most recent 
examiner concluded after reviewing the claims folder, and a 
current EKG that there was no evidence of a current 
disability manifested by an abnormal EKG.  

Because the 1997 finding was equivocal and never duplicated, 
and because the most recent longitudinal examination and 
testing showed no abnormality; the Board concludes that the 
preponderance of the evidence is against finding a current 
disability.

Because the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

Service connection for a disability manifested by an abnormal 
EKG is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


